Miller, Ch. J.
The amount in controversy between the parties in this case does not exceed one hundred dollars, and there is, in the record, no certificate of the juclg.e, before whom the cause was tried, that it involves a question of law upon which it is desirable to have the opinion of the Supreme *703Court, as provided by section 8173 of the Code! Without this certificate we have no jurisdiction to pass upon the questions made in the record. The appeal must, therefore, be dismissed.
Appeal dismissed.